DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (JP 2016-083669A1 IDS).
With respect to claims 1 and 12, Odaka teaches a clamp for a double-acting friction stir spot welding device/double-acting friction stir spot welding device (figures; and abstract) that performs friction stir spot welding of a workpiece, the double-acting friction stir spot welding device including a rotary tool (10) and presses a surface of the workpiece while the workpiece is supported, the rotary tool including a pin (11) that rotates around an axis and advances and retracts in an axial direction and a shoulder (12) that rotates around the axis while surrounding an outer periphery of the pin and advances and retracts in the axial direction independently of 
With respect to claim 7, Odaka teaches a double-acting friction stir spot welding device, comprising: the clamp of claim 1; and the rotary tool (title; abstract; and figures).
With respect to claim 13, Odaka teaches a tool driver (figures; and paragraphs 21-25, 31, 35, 60, and 77-88); and processing circuitry configured to control the tool driver to perform friction stir spot welding of the workpiece while causing the pin to backfill a plastic flow portion of the workpiece entering an inside of the shoulder by friction stir using the shoulder in a state in which the surface of the workpiece is pressed with the clamp (figures; and paragraphs 21-25, 31, 35, 60, and 77-88); and causing the protruding portion of the clamp to press a surface of at least one of a friction stir region of the workpiece and an adjacent region adjacent to the friction stir region of the workpiece after the friction stir spot welding in a state in which the pin and the shoulder are separated from the workpiece figures; and paragraphs 21-25, 31, 35, 60, and 77-88).
With respect to claim 14, Odaka teaches wherein the processing circuitry is further configured to control the tool driver to, prior to the friction stir spot welding, align the rotary tool with respect to the workpiece figures; and paragraphs 21-25, 31, 35, 60, and 77-88). 
With respect to claim 15, Odaka teaches wherein the processing circuitry is further configured to control the tool driver to, after the friction stir spot welding and prior to the pressing the surface of the at least one of the region, re-align the clamp with respect to the workpiece figures; and paragraphs 21-25, 31, 35, 60, and 77-88). 

Allowable Subject Matter
Claims 8-11 are allowed.
Claims 2-6 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a friction stir spot welding method as recited by claim 8, particularly a pressing step of causing the protruding portion of the clamp to press a surface of at least one of a friction stir region of the workpiece and an adjacent region adjacent to the friction stir region of the workpiece after the welding step in a state in which the pin and the shoulder are separated from the workpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735